Citation Nr: 0920857	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated 40 percent disabling.

2. Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.

4.  Entitlement to special monthly compensation for loss of 
use under 38 U.S.C.A. § 1114(k).

5.  Entitlement to service connection for depression, 
including secondary to service-connected chronic lumbosacral 
strain.

6.  Entitlement to service connection for loss of use of 
bowel and bladder.

7.  Entitlement to service connection for loss of use of 
bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, March 2007 and August 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

At his hearing before the Board in February 2009, the Veteran 
claimed entitlement to service connection for a 
cervical/thoracic spine disorder, diagnosed as T-11 
paraplegia.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

The Veteran is seeking entitlement to an evaluation in excess 
of 40 percent for his chronic lumbosacral strain.  He is also 
claiming entitlement to financial assistance in the purchase 
of an automobile and adaptive equipment, or for adaptive 
equipment only; entitlement to a certificate of eligibility 
for specially adapted housing, or a certificate of 
eligibility for a special home adaptation grant; and 
entitlement to special monthly compensation for loss of use 
under 38 U.S.C.A. § 1114(k).  In addition, the Veteran is 
seeking service connection for depression, loss of use of 
bowel and bladder, and loss of use of bilateral lower 
extremities.

A.  Newly Submitted Evidence

Initially, at his hearing before the Board in February 2009, 
the Veteran submitted numerous medical treatment reports and 
medical opinion letters, dated from November 2008 to January 
2009, which has not previously been considered by the RO in 
adjudicating the issues on appeal.  This evidence is relevant 
to all of the issues being addressed in this appeal, and the 
veteran declined to waive RO jurisdiction of this additional 
evidence.  Accordingly, the Board must return this matter to 
the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 
38 C.F.R. §§ 19.37, 20.1304 (2008).

B.  Additional Development Required

In support of his claim, the Veteran has submitted a January 
2009 medical opinion letter from J. Benesek, Psy.D., which 
noted diagnoses of major depressive disorder, polysubstance 
abuse and dependence, and rule out post-traumatic stress 
disorder.  In the letter, Dr. Benesek opined that the 
Veteran's psychiatric condition was related to his traumatic 
experience while in the military.  In discussing that 
experience, the report stated, "[h]e reported that he was 
thrown from a Jeep and pinned against a tree while stationed 
at Fort Stewart, Georgia, in 1982."

This opinion was based on the Veteran's reported inservice 
history, without consideration of the Veteran's service 
medical records or the substantial amount of post service 
medical records which are available herein.  Under these 
circumstances, the Board finds that the Veteran's psychiatric 
treatment records should be updated, and that he should 
thereafter undergo a VA psychiatric examination to determine 
to etiology of any current psychiatric conditions found to be 
present, including whether any such condition has been 
aggravated by the Veteran's service-connected chronic 
lumbosacral strain.

In addition, given the passage of time herein, the Veteran's 
updated treatment records related to his spine disorder 
should be obtained, as well as any private treatment records 
which are not already in the record concerning treatment for 
his spine following a post-service fall from scaffolding in 
June 2000.  After reviewing these records, the RO should 
consider whether any additional VA examinations are necessary 
herein in light of this evidence.

C.  Service Connection for Loss of Use of Bowel and Bladder, 
and
for Loss of Use of Bilateral Lower Extremities.

In August 2008, the RO issued a rating decision which denied 
the Veteran's claims of entitlement to service connection for 
loss of use of bowel and bladder, and for loss of use of 
bilateral lower extremities.  The Board accepts the December 
2008 statement of the Veteran's representative as a timely 
notice of disagreement with the RO August 2008 decision.  In 
addition, at his February 2009 hearing before the Board, the 
Veteran testified that he disagreed with the RO's August 2008 
decision.  But see Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(providing that hearing testimony before the Board, even 
though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement because it was taken before the Board and not 
the RO and it did not serve to trigger or initiate appellate 
review of the claim).  

When a notice of disagreement has been filed, the RO must 
issue a statement of the case.  Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).  While it is true that the 
Veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
spine disorder and psychiatric disorder 
since July 2008.  In addition, the 
Veteran must identify all non-VA 
treatment providers he has seen for his 
spine disorder (cervical, thoracic and 
lumbar) since 2000.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  
 
2.  After any additional evidence has 
been associated with the claims file, the 
RO must schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder found to be present.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
provide a written opinion as to the 
presence, etiology, and onset of each 
current psychiatric condition found.  
Moreover, the examiner must provide an 
opinion as to whether any psychiatric 
disorder found is caused by or aggravated 
by the Veteran's service-connected 
chronic lumbosacral strain.  The examiner 
must provide complete rationales for all 
conclusions reached.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for an examination, if scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must issue a 
statement of the case and notification of 
the Veteran's appellate rights addressing 
the issues of entitlement to service 
connection for loss of use of bowel and 
bladder, and entitlement to service 
connection for loss of use of bilateral 
lower extremities.  38 C.F.R. § 19.26 
(2008).  The Veteran and his 
representative must be reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If the Veteran perfects the 
appeal as to these issues, the case must 
be returned to the Board for appellate 
review.
  
5.  After completing the above, and any 
other development as may be indicated, 
the claims currently on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and it must include 
consideration of all evidence submitted 
since the August 2008 supplemental 
statement of the case.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

